Matter of Frankie L. (Talia G.) (2015 NY Slip Op 04322)





Matter of Frankie L. (Talia G.)


2015 NY Slip Op 04322


Decided on May 20, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 20, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
L. PRISCILLA HALL
JEFFREY A. COHEN
BETSY BARROS, JJ.


2014-04918
 (Docket Nos. NA-6457-13, NA-6458-13, NA-6459-13, NA-6460-13, NA-6461-13, NA-6462-13)

[*1]In the Matter of Frankie L. (Anonymous). Suffolk County Department of Social Services, petitioner-respondent;
andTalia G. (Anonymous), respondent-appellant; Dolores G. (Anonymous), nonparty-appellant. (Proceeding No. 1)
In the Matter of Frankie L. (Anonymous). Suffolk County Department of Social Services, petitioner-respondent;
andDustin L. (Anonymous), respondent-appellant; Dolores G. (Anonymous), nonparty-appellant. (Proceeding No. 2)
In the Matter of Gavin G. (Anonymous). Suffolk County Department of Social Services, petitioner-respondent;
andTalia G. (Anonymous), respondent-appellant; Dolores G. (Anonymous), nonparty-appellant. (Proceeding No. 3)
In the Matter of Gavin G. (Anonymous). Suffolk County Department of Social Services, petitioner-respondent;
andDustin L. (Anonymous), respondent-appellant; Dolores G. (Anonymous), nonparty-appellant. (Proceeding No. 4)
In the Matter of Kira G. (Anonymous). Suffolk County Department of Social Services, petitioner-respondent;
and Talia G. (Anonymous), respondent-appellant; Dolores G. (Anonymous), nonparty-appellant.
(Proceeding No. 5)
In the Matter of Kira G. (Anonymous). Suffolk County Department of Social Services, petitioner-respondent; Dustin L. (Anonymous), respondent-appellant; Dolores G. (Anonymous), nonparty-appellant. (Proceeding No. 6)


O'Rourke & Hansen, PLLC, Hauppauge, N.Y. (James J. O'Rourke of counsel), for respondent-appellant Talia G.
Heather A. Fig, Bayport, N.Y., for respondent-appellant Dustin L.
Arza Feldman, Uniondale, N.Y. (Steven Feldman of counsel), for nonparty-appellant Dolores G.
Dennis M. Brown, County Attorney, Central Islip, N.Y. (James G. Bernet of counsel), for petitioner-respondent.
Tor Jacob Worsoe, Jr., Holtsville, N.Y., attorney for the children.

DECISION & ORDER
Appeal from an order of the Family Court, Suffolk County (David Freundlich, J.), dated April 8, 2014. The order, upon an order of fact-finding and disposition of that court dated December 23, 2013, finding that the mother and father severely abused the subject children and placing the children in the custody of the Commissioner of Social Services of Suffolk County, after a hearing, directed that the children remain in the custody of the Commissioner of Social Services of Suffolk County until the next permanency hearing.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
The appeal from the order dated April 8, 2014, which continued the placement of the subject children in the custody of the Commissioner of Social Services of Suffolk County until the next permanency hearing, must be dismissed as academic, as the period of placement has expired (see Matter of Eleazar F. [Adriana H.], 115 AD3d 857; Matter of Alexandria M. [Mattie M.], 108 AD3d 548).
ENG, P.J., HALL, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court